TUCKETT, Justice
(dissenting) :
I dissent.
The roadway where the collision occurred had, in addition to two driving lanes in each direction, a left-turn lane. The left-turn lane was marked by appropriate lines. The automobile being operated by Lottie Draper in which the plaintiff was a passenger should have waited in the left-turn lane to make a left turn rather than in the southbound driving lane. Had *515the driver of the plaintiff’s vehicle been in the proper lane the defendant could have passed in safety and the unexpected danger would not have existed.
I would affirm.
HENRIOD, C. J., concurs in the views expressed in the dissenting opinion of TUCKETT, J.